Title: To Thomas Jefferson from Joseph Crockett, 1 November 1825
From: Crockett, Joseph
To: Jefferson, Thomas


                        Honerd Sir
                        
                            Jessamine County state of Kentucky
                            Novr 1st 1825
                    I am a bout to petition Congress to see if they will do me the same Justice that was done to other officers who fought by my side in the Revolutionary war. In stead of half pay for life the officers present mad choice of a commission of full pay for five years in the highest rank they held in the Army during the revolutionary war. Which was a greed too Many many young  officers who had not served more then two years before the close of the war received five years full pay and that at a time when there was little or no fighting At that time I was removed to the District of Kentucky. And perhaps was never thought of although, I had been in service from the fall of the year 1774 As I went that year a volunteer with Col Andrew Lewes at the mouth of Kanawa where that memorabl batle was fought with the Indians. When we marched over the River Ohio untill we joined Lord Dunmore in sight of the Indians town. When Lord Dunmore made peace with the Indians and took hostages from them As soon as we returned home our committe of Safty ordered two companies of rangers to be raised for the defence of the western frontiers I was appointed a Leutenant under Capt Wm Russell and stationed at long Island on Hustons River, in January 1776 the committee of Safty wrote to Capt Russell to discharge Said company as  from the nature of their enlistment could be called to serve at no other point And ordered two companies to be raised from Fincastle County near (Wythe) I was elected a Capt in one of Said Companies and arrived at Williamsburg with more than a full company the 5th of May the same did duty at Gunne Island on the 14th of Janry 1777 the 7th Virginia was ordered to March to Head qurters at Morris Town and there Join his Excellency Genl Washington The 7th Virginia Regt made part of Woodfords Brigade Jacob Brogois was in the division commanded by Genl Lafayettes division and I served under his command untill Morgans Regiment of Light Infantry was formed of rifle men the Col had a right to select his captains he Morgan gave his Captains a right to chose their subatons and men we was imediatly marched on the British lines and did them emence damage when Morgan was ordered to Join Genl Gates at still water I was prevented by sickess from going with him and Capt Poser was orderd to take command of my company and I was ordred to take command of his company. This brought me into the Battle of Brandewine and German Town and the 28th of June 1778 To the battle near Monmouth Court House I was the oldest Captain in the Virginia line Major Duncan being kill,d I becom entitled to the rank of Major at the arrangment of the army at White plains to reduce said Regiments from 15 to 12 Regiments I be came a supreme army Majr After my return Home and was appointed by the General Assembly of Virginia a Lieutenant Colonel commandant of a state Regiment with the same pay rations and emoluments of a full Col your Honor knows as much about that service as I could inform you If my last service should be any barr a gainst my getting the pay as the officers did that served in the continental line at the close of the war I Served Nearly three years in the very Heat of the war I could mention I could mention many many other Services I preformed and once by His Excellency Genl Washington order from his own Mouth But I do wish not to be tedious therefore I will close this part of the subject. In the Morning of your life your service rendered your beloved country was Honorable and Usefull. I hope the evening of your life will be serene and tranquil Is by none more sincerlywished for then Hond Sir your most Obdt and very Hble servt
                        Joseph Crocketta copy of a letter from Genl LafayetteMy dear SirWashington Sept 3rd 1825I have been happy once more to take by the hands an old companion in arms and now would be still happier if my remembrance of you as a captain in the 7th Virginia regiment while I commanded the division might be of some Service. My recollection of the times and of yourself has been such at  our last meeting as gives me a right to do justice to the fact you mention of your having served under my orders in the Virginia line accept my best wishes and sincere attachmentLafayetteI will be much obliged to you for any communication relative to your welfare in which I feel highly interested—
                        Colonel Crockett a captainin the Virginia line Woodfordsbrigade in the Revolutionary warCol Richard Johnson from this State who will offer the petition says if I can get any seport from your Honor and from James Monroe our late President he will inshure my success